Case 2:21-cv-06588-FLA-JDE Document 1-4 Filed 08/13/21 Page 1 of 2 Page ID #:37




                               Exhibit B
            Case 2:21-cv-06588-FLA-JDE Document 1-4 Filed 08/13/21 Page 2 of 2 Page ID #:38
FD-597 (Rev 8-11-94)                                                                Page       I     O,   /
                                      UNITED STATES DEPARTMENT OF JUSTICE
                                         FEDERAL BUREAU OF INVESTIGATION
                                  Receipt for Property Received/Returned/Released/Seized

   File #




       On (date)          6/                   2- j                                 item(s) listed below were:
                              '                                I                    □ Received From
                                                                                    ^ Returned To
                 ^        ^                                                         □ Released To
             ^                                                                      □ Seized
   (Name)

   (Street Address)                 ^ Af 0 T                       0        [rI            11f i ^
   (City)



   Description of Item(s):

               On ^       Gd r\~ fdo r p J b               a


   ^ ^^                dp n ( , ^y' / /i l)^          C ( {(h)r n




                                                                                    ^ Z.(Hl\or -f-
   Received By:                                            Received From:
                                    (Signature)                             ^         (Signature)
